                                            Case 5:17-cr-00598-LHK Document 35 Filed 08/24/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA,                      Case No. 17-CR-00598-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER DENYING COMPASSIONATE
                                                                                           RELEASE
                                  14             v.
                                                                                           Dkt. No. 27
                                  15        GRANT MICHAEL PEUSE,
                                  16                    Defendant.

                                  17

                                  18           Defendant Grant Michael Peuse (“Defendant”) is currently in the custody of the Bureau of

                                  19   Prisons (“BOP”) and incarcerated at the Federal Correctional Institution Lompoc (“FCI Lompoc”).

                                  20   Defendant moves for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), also

                                  21   known as compassionate release. For the reasons set forth below, the Court DENIES Defendant’s

                                  22   motion.

                                  23   I.      BACKGROUND

                                  24           On August 29, 2018, Defendant pleaded guilty to possession of firearms unidentified by

                                  25   serial number in violation of 26 U.S.C. § 5861(i). ECF No. 17. In Defendant’s plea agreement

                                  26   and at the August 29, 2018 change of plea hearing, Defendant admitted that he possessed three

                                  27   AR-15-style machine guns that were not identified by serial number, which he had modified to

                                  28                                                   1
                                       Case No. 17-CR-00598-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                             Case 5:17-cr-00598-LHK Document 35 Filed 08/24/20 Page 2 of 10




                                   1   fire in fully automatic mode. ECF No. 16 at 2.

                                   2            On December 19, 2018, the Court sentenced Defendant to 24 months in custody, the low

                                   3   end of the sentencing guideline range. ECF No. 24. The Court ordered Defendant to self-

                                   4   surrender on February 15, 2019. Id. On January 31, 2019, the Court granted Defendant’s motion

                                   5   to continue Defendant’s self-surrender date to April 15, 2019, to permit Defendant to resolve his

                                   6   pending state court criminal case in the California Superior Court for the County of Santa Cruz.

                                   7   ECF No. 26. Defendant self-surrendered on April 15, 2019. ECF No. 27 at 1.

                                   8   II.      LEGAL STANDARD

                                   9            18 U.S.C. § 3582(c) allows a court to modify a defendant’s “term of imprisonment . . .

                                  10   upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant.” A

                                  11   defendant may bring a § 3582(c) motion after he has “fully exhausted all administrative rights to

                                  12   appeal a failure of the Bureau of Prisons” to bring the motion on his behalf, or after “the lapse of
Northern District of California
 United States District Court




                                  13   30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

                                  14   earlier.” 18 U.S.C. § 3582(c)(1)(A).

                                  15            “[A]fter considering the factors set forth in § 3553(a) to the extent applicable,” a court may

                                  16   grant the motion to reduce the defendant’s sentence in two circumstances. As relevant here, a

                                  17   court may reduce a defendant’s sentence if it finds “extraordinary and compelling reasons warrant

                                  18   such a reduction” and that “such a reduction is consistent with applicable policy statements issued

                                  19   by the Sentencing Commission.” Id. § 3582(c)(1)(A). The relevant Sentencing Commission

                                  20   policy statement enumerates several “extraordinary and compelling reasons.” U.S. Sentencing

                                  21   Guidelines (“U.S.S.G”) § 1B1.13(1)(A) & cmt. 1. A defendant fulfills one of the enumerated

                                  22   reasons when the defendant is “suffering from a serious physical or medical condition . . . that

                                  23   substantially diminishes the ability of the defendant to provide self-care within the environment of

                                  24   a correctional facility and from which he or she is not expected to recover.” Id. § 1B1.13 cmt.

                                  25   1(A)(ii). An extraordinary or compelling reason may also exist for a reduction in sentence due to

                                  26   family circumstances, which are specifically defined as either (1) “[t]he death or incapacitation of

                                  27   the caregiver of the defendant’s minor child or minor children”; or (2) “[t]he incapacitation of the

                                  28                                                      2
                                       Case No. 17-CR-00598-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00598-LHK Document 35 Filed 08/24/20 Page 3 of 10




                                   1   defendant’s spouse or registered partner when the defendant would be the only available caregiver

                                   2   for the spouse or registered partner.” Id. § 1B1.13 cmt. 1(C). The Commission also requires that

                                   3   the defendant not pose a danger to the safety of the community. Id. § 1B1.13(2).

                                   4   III.   DISCUSSION

                                   5          In analyzing whether a defendant is entitled to compassionate release under 18 U.S.C.

                                   6   § 3582(c)(1)(A)(i), courts determine whether a defendant has satisfied three requirements. First, a

                                   7   defendant must exhaust his administrative remedies. Second, a defendant must establish that the

                                   8   § 3553(a) sentencing factors “are consistent with” granting a motion for compassionate release.

                                   9   United States v. Trent, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020). Third, a defendant

                                  10   must demonstrate that “extraordinary and compelling reasons”—as defined by the applicable

                                  11   Sentencing Commission policy statement—“warrant . . . a reduction.” 18 U.S.C.

                                  12   § 3582(c)(1)(A)(i).
Northern District of California
 United States District Court




                                  13          As to the first requirement, exhaustion, the parties agree that Defendant has exhausted his

                                  14   administrative remedies and therefore satisfies the first requirement under Section 3582. ECF No.

                                  15   27 at 4; ECF No. 28 at 4. However, the Court notes that Defendant’s sole reason for requesting

                                  16   compassionate release from the Warden was the COVID-19 pandemic. ECF No. 27-1.

                                  17   Defendant did not request compassionate release from the Warden based on family circumstances.

                                  18   Id. Neither party addresses this point. ECF Nos. 27, 28. Although Defendant may not have

                                  19   exhausted his administrative remedies as to his request for compassionate release based on family

                                  20   circumstances, the Court need not address the exhaustion issue further because the Court denies

                                  21   compassionate release based on family circumstances for other reasons as discussed below.

                                  22          As to the remaining two Section 3582 requirements, the Court holds that Defendant fails to

                                  23   satisfy the third requirement for compassionate release. As a result, the Court need not reach the

                                  24   second requirement. Specifically, as to the third requirement, Defendant asserts that COVID-19

                                  25   and his family circumstances constitute extraordinary and compelling reasons warranting a

                                  26   sentence reduction. The Court addresses each in turn.

                                  27          A. Defendant Fails to Demonstrate Extraordinary and Compelling COVID-19
                                  28                                                    3
                                       Case No. 17-CR-00598-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                           Case 5:17-cr-00598-LHK Document 35 Filed 08/24/20 Page 4 of 10



                                                    Reasons Justifying Compassionate Release
                                   1
                                              First as to COVID-19, at the time of Defendant’s sentencing on December 19, 2018,
                                   2
                                       Defendant, who was then 43 years old, did not report any health issues. ECF No. 18 at ¶ 42-43.
                                   3
                                       Specifically, under the title “Physical Condition,” paragraph 42 of Defendant’s Pre-Sentence
                                   4
                                       Report stated:
                                   5

                                   6          42.       The defendant is a 5’8” tall White male who weighs 150 pounds. Peuse has brown
                                                        eyes and brown hair. Peuse stated that he has tattoos from his neck to his waist and
                                   7                    two leg tattoos on his left leg, none of which are gang related. The defendant
                                                        denied any serious or chronic health issues and stated he does not take any
                                   8                    medications or prescriptions.
                                   9          Under the title “Mental and Emotional Health,” paragraph 43 of Defendant’s Pre-Sentence
                                  10   Report stated:
                                  11
                                              43.       Peuse denied any past, present, or familial history of mental health issues. Peuse
                                  12                    stated that if given custody time, post incarceration counseling would be helpful.
Northern District of California
 United States District Court




                                  13          Defendant’s current age of 45 does not place him in a high risk age group for severe

                                  14   COVID-19 illness, and Defendant does not contend otherwise. ECF No. 27. Moreover,

                                  15   Defendant does not state that he has any health issues or any underlying medical conditions that

                                  16   would make Defendant unusually vulnerable to the effects of COVID-19. Id. Indeed,

                                  17   Defendant’s letter to the Warden requesting compassionate release concedes that Defendant “does

                                  18   not have specifically identified risk factors” for COVID-19. ECF No. 27-1.

                                  19          In fact, Defendant was tested for COVID-19 on May 5, 2020, ECF No. 331 at 13; was

                                  20   diagnosed COVID-19 positive on May 6, 2020, id. at 7; and was asymptomatic, id. at 2-3.

                                  21   Specifically, on May 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, and 20, 2020, Defendant denied having

                                  22   any COVID-19 symptoms. Id. (Entries for each of these 11 days state: “Inmate screened for

                                  23   COVID-19 symptoms. Inmate denies cough, SOB [shortness of breath], muscle pain, fatigue, sore

                                  24   throat, HA [headache], new loss of taste and smell, and/or chills.”). Defendant’s COVID-19 was

                                  25   deemed resolved on May 19, 2020 because Defendant was asymptomatic for 14 days. Id. at 7.

                                  26

                                  27
                                       1
                                         Exhibit 33 consists of Defendant’s medical records at FCI Lompoc. The Court’s page number
                                       references for this Exhibit refer to the ECF stamped page numbers at the top of each page.
                                  28                                                     4
                                       Case No. 17-CR-00598-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00598-LHK Document 35 Filed 08/24/20 Page 5 of 10




                                   1   On May 20, 2020, Defendant, who was still asymptomatic, met the criteria for release from

                                   2   isolation. Id. at 2.

                                   3            Defendant argues that “COVID antibodies do not necessarily confer immunity.” ECF No.

                                   4   27 at 10. As a result, Defendant argues that he can get reinfected and that “COVID can cause

                                   5   devastating long-term physical side effects, even in otherwise healthy people like Mr. Peuse.” Id.

                                   6   at 11.

                                   7            The government responds that the fact that Defendant was asymptomatic and recovered

                                   8   from the virus months ago defeats Defendant’s argument for extraordinary and compelling

                                   9   COVID-19 related circumstances justifying his release. ECF No. 28 at 7. The government

                                  10   contends that Defendant’s fear that COVID antibodies do not confer immunity and that Defendant

                                  11   will contract COVID-19 again is speculative. Id. Moreover, Defendant is not in a high risk age

                                  12   group and lacks any of the Centers for Disease Control-identified risk factors that would render
Northern District of California
 United States District Court




                                  13   Defendant particularly susceptible to severe illness if Defendant were to contract COVID-19

                                  14   again. Id. at 2-4. The government also notes that FCI Lompoc has zero confirmed active inmate

                                  15   cases as of July 31, 2020, the date of the government’s opposition to the instant motion. Id. at 8.

                                  16   The Court notes that as of August 24, 2020, the date of this order, FCI Lompoc has zero confirmed

                                  17   active inmate cases. See https://www.bop.gov/coronavirus/.

                                  18            Moreover, Defendant’s do not cite, ECF No. 27, and the Court has not found a case

                                  19   granting compassionate release to a defendant who has recovered or is expected to recover from

                                  20   COVID-19 with no symptoms. Instead, courts have denied compassionate release in such

                                  21   circumstances. See, e.g., United States v. Kelley, 2020 WL 2747887, at *2 (N.D. Cal. May 27,

                                  22   2020) (denying compassionate release to 40 year old who identified no underlying medical

                                  23   conditions that increase his risk of serious illness from COVID-19 and is “expected to recover”

                                  24   from COVID-19); United States v. Quintero, 2020 WL 3639936, at *3 (N.D. Cal. July 6, 2020)

                                  25   (denying compassionate release to 52 year old with arthritis, Reflexive Sympathetic Dystrophy,

                                  26   hyperlipidemia, latent tuberculosis, and carpal tunnel who recovered from COVID-19 with no

                                  27   symptoms); United States v. Silva, 2020 WL 4039218, at *3 (N.D. Cal. July 17, 2020) (denying

                                  28                                                     5
                                       Case No. 17-CR-00598-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00598-LHK Document 35 Filed 08/24/20 Page 6 of 10




                                   1   compassionate release to 27 year old with hypertension and Type I diabetes who recovered from

                                   2   COVID-19 with no symptoms); United States v. Whipple, 2020 WL 3316102, at **2-3 (N.D. Cal.

                                   3   June 18, 2020) (denying compassionate release to 28 year old who suffered from asthma from

                                   4   ages 7 to 14 and who recovered from COVID-19 with no symptoms); United States v.

                                   5   Shahbazpour, 2020 WL 3791633, at **1-2 (N.D. Cal. July 7, 2020) (denying compassionate

                                   6   release to defendant with a recent series of staph, MRSA, and upper respiratory infections and a

                                   7   generally weakened immune system who previously recovered from COVID-19 asymptomatic);

                                   8   United States v. Krietzman, 2020 WL 4368191 (N.D. Cal. July 30, 2020) (denying compassionate

                                   9   release to a defendant with high blood pressure, high cholesterol, hypertension (not pulmonary

                                  10   hypertension) and occipital neuralgia who recovered from COVID-19 with no symptoms).

                                  11          Moreover, even when a defendant has not recovered from asymptomatic COVID-19,

                                  12   courts have held that where a defendant is not in a high risk age group and lacks any underlying
Northern District of California
 United States District Court




                                  13   medical conditions that make the defendant unusually vulnerable to the effects of COVID-19, as is

                                  14   the case here, the defendant has failed to demonstrate extraordinary and compelling reasons to

                                  15   warrant compassionate release. See, e.g., United States v. Ramirez-Suarez, 2020 WL 3869181, at

                                  16   *3 (N.D. Cal. July 9, 2020) (defendant who is 39 years old and is in good health has failed to

                                  17   demonstrate extraordinary and compelling reasons justifying compassionate release); United

                                  18   States v. Patterson, 2020 WL 3451542, at *2 (S.D.N.Y. June 23, 2020) (compassionate release is

                                  19   not warranted where defendant lacks any underlying medical conditions that would make him

                                  20   more vulnerable to the exposure to COVID-19 and defendant’s age does not fall within the age

                                  21   range that has been identified as most at risk); United States v. Smeltzer, 2020 WL 2797493, at *2

                                  22   (S.D. Cal. May 29, 2020) (defendant who is 48 years old and reflects no medical condition that

                                  23   would specifically make him more vulnerable to contract COVID-19 cannot demonstrate

                                  24   extraordinary and compelling reasons for compassionate release); United States v. Eberhart, --- F.

                                  25   Supp. 3d ---, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“As defendant does not assert

                                  26   that he is suffering from a medical condition as defined in U.S.S.G. § 1B1.13, a reduction of

                                  27   sentence due solely to concerns about the spread of COVID-19 is not consistent with the

                                  28                                                    6
                                       Case No. 17-CR-00598-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00598-LHK Document 35 Filed 08/24/20 Page 7 of 10




                                   1   applicable policy statement of the Sentencing Commission as required by § 3582(c)(1)(A).”);

                                   2   United States v. Vassallo, 2020 WL 3402436, at *2-3 (E.D. Cal. June 19, 2020) (denying

                                   3   compassionate release for a defendant who is 40 years old and has not shown serious medical

                                   4   conditions that make him vulnerable to COVID-19 to the point where he is unable to minimize his

                                   5   health risks through self-care); United States v. Haney, --- F. Supp. 3d ---, 2020 WL 1821988, at

                                   6   *5 (S.D.N.Y. Apr. 13, 2020) (deny compassionate release to 61 year old defendant in reasonably

                                   7   good health because if age alone was sufficient to grant compassionate release, “it follows that

                                   8   every federal inmate in the country above the age of 60 should be forthwith released from

                                   9   detention, a result that does not remotely comply with the limited scope of compassionate

                                  10   release”); United States v. Wade, 2020 WL 3254422, at *2 (N.D. Cal. June 16, 2020) (“Section

                                  11   3582 only encompasses specific serious medical conditions, which specifically afflict an

                                  12   individual inmate—generalized threats to the entire population are insufficient.”).
Northern District of California
 United States District Court




                                  13          Accordingly, Defendant, who is 45 years old, is in good health, and recovered from

                                  14   COVID-19 with no symptoms three months ago, has failed to demonstrate extraordinary and

                                  15   compelling COVID-19 reasons justifying compassionate release.

                                  16          B. Defendant Fails to Demonstrate Extraordinary and Compelling Family
                                                 Circumstances Justifying Compassionate Release
                                  17
                                              Defendant also requests compassionate release for extraordinary and compelling family
                                  18
                                       circumstances, specifically Defendant’s wife’s debilitating medical condition. ECF No. 27 at 12.
                                  19
                                              As explained previously, the relevant Sentencing Commission policy statement enumerates
                                  20
                                       several “extraordinary and compelling reasons.” U.S.S.G. § 1B1.13(1)(A) & cmt. 1. Family
                                  21
                                       circumstances may constitute extraordinary and compelling reasons justifying compassionate
                                  22
                                       release due to (1) “[t]he death or incapacitation of the caregiver of the defendant’s minor child or
                                  23
                                       minor children”; or (2) “[t]he incapacitation of the defendant’s spouse or registered partner when
                                  24
                                       the defendant would be the only available caregiver for the spouse or registered partner.” Id. §
                                  25
                                       1B1.13 cmt. 1(C). For the reasons discussed below, the Court finds that Defendant has failed to
                                  26
                                       demonstrate extraordinary and compelling family circumstances justifying compassionate release.
                                  27

                                  28                                                     7
                                       Case No. 17-CR-00598-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00598-LHK Document 35 Filed 08/24/20 Page 8 of 10




                                   1          Defendant’s representations about his wife’s health have been inconsistent. Defendant’s

                                   2   Pre-Sentence Report, which was prepared on November 14, 2018, stated that Defendant and

                                   3   Defendant’s wife had children who were 10, 13, and 15 years old. ECF No. 18 at ¶ 37. Defendant

                                   4   and his wife did not report that Defendant’s wife, who had her own esthetician business, had any

                                   5   health issues or would not be able to care for their children. ECF No. 18.

                                   6          Similarly, Defendant’s May 14, 2020 Letter to the Warden requested compassionate

                                   7   release solely because of “the COVID-19 pandemic, and his specific vulnerability to the virus.”

                                   8   The letter did not identify Defendant’s specific vulnerability to the virus and conceded that

                                   9   Defendant did not have specifically identified COVID-19 risk factors. Moreover, the letter

                                  10   portrayed Defendant’s wife as highly capable and made no mention of her debilitating medical

                                  11   condition or inability to care for the children. Specifically, Defendant’s letter stated:

                                  12
Northern District of California




                                              Mr. Peuse has a suitable transfer or reentry plan in place. His wife of 17 years, Shanna
 United States District Court




                                  13          Peuse, lives with their children in a 3 bedroom, 2 full bath townhome in Scotts Valley,
                                              California…Ms. Peuse has a plan to quarantine Mr. Peuse in their master bedroom, where
                                  14          he will have a bathroom only to himself.

                                  15          Ms. Peuse is a licensed esthetician, who has also worked in the dietetics departments of
                                              two hospitals, as well as work as a dental assistant. As a result, she is well-versed in
                                  16
                                              sanitization procedures, and has the supplies and experience at home to ensure his health.
                                  17
                                              Mr. Peuse has Medi-Cal, which is on hold because of his incarceration. Ms. Peuse has
                                  18          already been in touch with a Medi-Cal administrator who has given her instructions on
                                              how to reactivate Mr. Peuse’s Medi-Cal as soon as he is released.
                                  19
                                       ECF No. 27-1. Similarly, Defendant’s wife was interviewed by a United States Probation Officer
                                  20
                                       for the purposes of evaluating Defendant’s compassionate release plan. Defendant’s wife gave the
                                  21
                                       Officer a virtual tour of their home and reported a willingness to comply with Defendant’s
                                  22
                                       supervised release conditions.
                                  23
                                              Defendant’s July 23, 2020 motion for compassionate release mentions Defendant’s wife’s
                                  24
                                       debilitating medical condition for the first time. ECF No. 27 at 12-13. The motion states that
                                  25
                                       Defendant’s wife suffers from dizziness and fears a vertigo episode. Id. Defendant provides no
                                  26
                                       medical documentation. Instead Defendant provides a declaration from his wife. The declaration
                                  27

                                  28                                                      8
                                       Case No. 17-CR-00598-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                          Case 5:17-cr-00598-LHK Document 35 Filed 08/24/20 Page 9 of 10




                                   1   states that Defendant’s wife became extremely ill in December 2019 and ultimately was diagnosed

                                   2   with vestibular labrynthitis, which permanently damaged her auditory nerve. ECF No. 27-2 at

                                   3   ¶¶ 2-6. Defendant’s wife is concerned that she will not be able to manage the distance learning of

                                   4   their 12 year old, 14 year old (presumably soon to be 15 year old based on the child’s age of 13 in

                                   5   the November 14, 2018 Pre-Sentence Report), and 17 year old children. Id. at ¶¶ 13-14. Thus,

                                   6   Defendant’s motion asks for compassionate release, so that Defendant can serve as caregiver to

                                   7   Defendant’s wife and children. ECF No. 27 at 13.

                                   8          Curiously, Defendant’s motion makes no mention of Defendant’s state court convictions or

                                   9   outstanding state criminal sentences even though Defendant specifically sought and received an

                                  10   continuance of his self-surrender date in the instant federal case, so that Defendant could resolve

                                  11   his state court criminal case. ECF Nos. 26, 27.

                                  12          The Court learned for the first time about Defendant’s state court convictions and
Northern District of California
 United States District Court




                                  13   outstanding criminal sentences from the government’s July 31, 2020 opposition to the instant

                                  14   motion. On April 10, 2019, Defendant was convicted of 11 felonies and 1 misdemeanor in the

                                  15   California Superior Court for the County of Santa Cruz. ECF No. 28-1. Defendant was sentenced

                                  16   to 3 years imprisonment to run concurrently with the instant federal sentence plus 8 more terms of

                                  17   8 months imprisonment each, each term to run consecutively, for a total of 100 months

                                  18   imprisonment. Id. Thus, compassionate release to home confinement is not possible because

                                  19   Defendant will merely be transferred to state custody.

                                  20          Furthermore, courts typically grant compassionate release due to family circumstances in

                                  21   extremely exceptional circumstances such as a terminal illness or where a spouse is “completely

                                  22   unable to care for himself or herself.” United States v. Lisi, 440 F. Supp. 3d 246, 252 (S.D.N.Y.

                                  23   2020), reconsideration denied, No. 15-CR-457-KPF, 2020 WL 1331955 (S.D.N.Y. Mar. 23,

                                  24   2020); see also United States v. Reyes, No. 04 CR 970, 2020 WL 1663129, at *3 (N.D. Ill. Apr. 3,

                                  25   2020) (finding family circumstances satisfied where defendant had a relative with stage four

                                  26   cancer).

                                  27          Therefore, based on the record, Defendant has failed to demonstrate extraordinary and

                                  28                                                     9
                                       Case No. 17-CR-00598-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                         Case 5:17-cr-00598-LHK Document 35 Filed 08/24/20 Page 10 of 10




                                   1   compelling family circumstances justifying compassionate release. Moreover, based on the

                                   2   record, the Court cannot find that Defendant is not a danger to the community. U.S.S.G.

                                   3   § 1B1.13(2).

                                   4   IV.    CONCLUSION

                                   5          For the foregoing reasons, the Court DENIES Defendant’s motion for compassionate

                                   6   release.

                                   7   IT IS SO ORDERED.

                                   8   Dated: August 24, 2020

                                   9                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  10                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                  10
                                       Case No. 17-CR-00598-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
